DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-13  of U.S. Patent No. 11,182,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.
Patent No. 11,182,618
Application No.17/273,509
Claim1 recites a computer implemented method for modifying a video,
the method comprising:

1) identifying, on a processor, one or more elements in selected frames of a video by 



2) identifying, on said processor, one or more scenes in said video by comparing elements in one of said selected frames with elements in other frames and applying a threshold number of common elements above which two or more frames are considered to be in the same scene;

3) constructing, on said processor, one or more 3D Spatial maps related to at least one element in said identified scenes each comprising at least one of said selected frames; and

4) by applying said one or more 3D spatial maps, modifying, via said processor, a scene of said video by modifying one or more 
Claim7 recites the method of claim 10, further comprising detecting a zone suitable for modification on said processor.

video, the method comprising:

i) Identifying, on a processor, one or more elements in each frame of a video in view of one or more characteristics associated with 
ii) Detecting, on said processor, a zone on a frame suitable for modification;

iii) Identifying, on said processor, one or more scenes in said video by comparing the elements in each frame with the elements in the previous frame and subsequent frame, wherein frames having common elements above a threshold number will be considered to be in the same scene;

iv) constructing, on said processor, one or more 3D spatial maps with all elements in each frame based on the characteristics in one or more previous frames and one or more subsequent frames in each scene; and

v) by applying said one or more 3D spatial maps, modifying, via said processor, said zone in all frames associated with all 

said characteristics
Claim11  recites the method of claim 10, wherein said one or more 3D Spatial maps construct all elements in a 3D environment
based on said one or more characteristics
Claim3 recites the method of claim 1, wherein said characteristics comprise position, dimension, reflection, lighting, shadows, warping, rotation, blurring and occlusion in a 3D environment.
Claim12 recites the method of claim 10, wherein said one or more characteristics comprise position, dimension, reflection,
lighting, shadows, warping, rotation, blurring and occlusion in a 3D environment.
Claim5 recites the method of claim 1, wherein said database comprises one or more element-identification algorithms.
Claim13 recites the method of claim 10, wherein said object database comprises one or more element-identification algorithms.
Claim6 recites the method of claim 1, wherein said one or more elements are objects, regions, or part thereof in all frames
Claim14 recites the method of claim 10, wherein said one or more elements are objects, regions, or part thereof in all frames

Claim15 recites the method of claim 10, wherein said zone for modification is detected by a detection algorithm which is
stored in a detection algorithm database or selected in view of an input from a user.
Claim9 recites  the method of claim 1, wherein said identified scenes of step 2) are stored in a scene database.
Claim16 recites the method of claim 10, wherein said one or more said scenes of step (iii) are stored in a scene database.
Claim10 recites the method of claim 7, wherein said zone is modified by: 
a) removing one or more selected elements from said zone in some or all frames containing said one or more selected elements in said one or more scenes and adjusting said zone without said one or more selected elements in all frames being modified by applying said one or more 3D spatial maps; 
b) removing one or more selected elements from some or all frames containing said one or more selected elements, applying a new element to said zone in said one or more 
or  c) warping a desired element therein in some or all frames containing said desired element in said one or more scenes and adjusting said zone with said warped element in all frames being modified by applying said one or more 3D spatial maps.

a) removing one or more selected elements from said zone in all frames containing said one or more selected elements in said one or more scenes and adjusting said zone without said one or more selected elements in all
frames being modified by applying said one or more 3D Spatial maps;

b) removing one or more selected elements from all frames containing said one or more selected elements, applying a new element to said zone in said one or more scenes and 
one or more 3D spatial maps; or
c) warping a desired element therein in all frames containing said desired element in said one or more scenes and adjusting said zone with said warped element in all frames being modified by applying said one or more 3D spatial maps.

Claim18 recites the method of claim 17, wherein said new element is an advertisement image or element.
Claim12 recites the method of claim 1, wherein said video is modified in a real-time manner or near real-time manner.
Claim19 recites the method of claim 10, wherein said video is modified in a real-time manner or near real-time manner.
Claim13 recites the method of claim 1, further comprising delivering the modified video of step 4) by streaming or downloading.
Claim20 recites the method of claim 10, further comprising delivering the modified video of step (v) by streaming or downloading



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484